BISCHOFF, J.
In our opinion the plaintiff was properly nonsuited, and the judgment should be affirmed. Engaged to procure-a loan of not less than $225,000 or $220,000, the plaintiff’s efforts failed to secure anything better than a tentative offer of $210,000; and, this not being-accepted, he admittedly abandoned his interest in the matter, as appears from his own letter. Thereafter the defendants took the loan at $200,-000 from the party with whom the plaintiff had negotiated, but this gave him no cause of action for commissions. He had been employed to obtain a loan at or above a minimum limit, which he failed to do, and the defendants, acting upon his written disclaimer of further employment, proceeded to obtain a substantially smaller loan themselves. Here is no reasonable suggestion of bad faith, and a verdict for the plaintiff would have been quite without support in the evidence. That upon the facts presented the broker has no claim to commissions is a proposition well settled by authority. Donovan v. Weed, 182 N. Y. 43, 74 N. E. 563 ; Sibbald v. Bethlehem Iron Works, 83 N. Y. 378, 38 Am. Rep 441.
Judgment affirmed, with costs. All concur.